        Case 1:19-cv-00632-JDP Document 35 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                    Case No. 1:19-cv-00632-JDP
      MELISSA FAIRFIELD,
12                                                    ORDER DENYING PLAINTIFF’S MOTIONS
                   Plaintiff,                         FOR MISCELLANEOUS RELIEF
13
             v.                                       ECF Nos. 32, 33
14
      CRISTANO CORPUZ, R.N., et al.,
15
                   Defendants.
16

17

18          Plaintiff’s motions for miscellaneous relief, ECF Nos. 32 and 33, are denied.
19          Plaintiff’s first motion requests that court give plaintiff at least fourteen days before ruling
20   on any motion or request, including motions for an extension of time. ECF No. 32. While the
21   court is aware of the prison mailing process and takes mail delays into account when considering
22   dispositive motions, it is generally the practice of this court and others to resolve requests for time
23   (and other simple requests) quickly and liberally, given the large volume of such motions.
24          Plaintiff’s second motion seeks an order from the court mandating the release of certain
25   medical records. This court generally lacks the power to bind third parties who are not before
26   it—and, in any event, the court believes plaintiff’s motion may be premature. Once defendants
27   have responded to plaintiff’s complaint, the court will issue an order dealing with scheduling
28


                                                       1
        Case 1:19-cv-00632-JDP Document 35 Filed 08/25/20 Page 2 of 2

 1   matters, including discovery.

 2
     IT IS SO ORDERED.
 3

 4
     Dated:     August 24, 2020
 5                                          UNITED STATES MAGISTRATE JUDGE
 6

 7   No. 205.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            2
